Citation Nr: 1543472	
Decision Date: 10/09/15    Archive Date: 10/13/15

DOCKET NO.  11-13 528	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida 


THE ISSUE

Entitlement to service connection for a low back condition. 


ATTORNEY FOR THE BOARD

T. Susco, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from October 1967 to June 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In September 2015, following certification of the appeal to the Board, the Veteran's then-representative withdrew as the Veteran's representative.  See 38 C.F.R. §§ 14.631(c), 20.608(b) (2015).  The Veteran has not appointed another representative, and the Board does not recognize any representation at this time.

In evaluating this case, the Board has not only reviewed the physical claims file, but has also reviewed the file on the "Veterans Benefits Management System" and on the "Virtual VA" system to ensure a complete assessment of the evidence.


FINDING OF FACT

Prior to the promulgation of a decision in the appeal of the Veteran's claim of service connection for a low back condition, the Veteran requested a withdrawal of this appeal.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal regarding the issue of service connection for a low back condition have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Withdrawal of Substantive Appeal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  Withdrawal may be made by the appellant or by his or her authorized representative and must be in writing, except for appeals withdrawn on the record at a hearing.  38 C.F.R. § 20.204 (2015).

In this case, in a September 2015 statement, the Veteran requested to withdraw his appeal regarding the issue of service connection for a low back condition.  Specifically, the Veteran indicated that he wanted to "withdraw [the] appeal and do[es] not wish to continue this appeal any further."  Therefore, there remain no allegations of errors of fact or law for appellate consideration on this issue.  Accordingly, the Board does not have jurisdiction to review the appeal of these claim, and it is dismissed.  


ORDER

The appeal of entitlement to service connection for a low back condition is dismissed.  	



____________________________________________
K. J. Alibrando 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


